Citation Nr: 1641249	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that, in pertinent part, denied service connection for bilateral hearing loss and entitlement to TDIU respectively.  Jurisdiction has since been transferred to the Boise, Idaho RO.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in July 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing the Veteran submitted additional evidence with waiver of RO consideration. See 38 C.F.R. § 20.1304(c) (2015).

The issue of an increased rating for post traumatic stress disorder was raised at the July 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's bilateral hearing loss, which was noted on entry, was permanently aggravated by his active service.

2.  The Veteran has not shown that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Letters sent to the Veteran in April 2008, September 2009, and November 2010 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STR), VA treatment records, private treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran testified during a Board hearing in July 2016 at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

Here, the report of the Veteran's May 1968 enlistment examination contains a clinical finding of preexisting bilateral hearing loss.  The Board therefore finds that the presumption of soundness, set forth at 38 U.S.C.A. § 1111, does not extend to the Veteran's bilateral hearing loss.  The case then becomes a question of aggravation.  Under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 a preexisting disability well be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

The Board initially notes that the Veteran currently has bilateral hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385.  See June 2013 VA Examination report.   

The Veteran asserts that his current bilateral hearing loss is due to his noise exposure in service.  The Veteran testified that he was exposed to helicopter engines and arms fire in service and did not use ear protection.  See July 2013 Hearing Transcript.  The Veteran's personnel records indicate that the Veteran's military occupational specialty was aircraft engineer repairman.  Thus, the Board presumes noise exposure.  However, as previously noted, the Veteran's entrance examination reflects a preexisting bilateral hearing loss.  The Veteran's contention seems to address causation when, in fact, hearing loss had already commenced prior to service.  Thus, the issue that remains disputed is whether hearing loss increased in severity during service.  

The Veteran's service treatment records are silent for complaints of or treatment for hearing loss.  The Veteran's entrance examination audiogram results are as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
40
LEFT
5
5
0
35
40

Notably, during the Veteran's separation examination he indicated that he did not have hearing loss on his report of medical history.  At separation his audiogram results were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
5

The Veteran reports that he did not seek treatment for hearing loss until 2006, approximately 38 years after separation.  See July 2016 Hearing Transcript; see also VA Treatment Records. 
The Veteran was afforded a VA audiological examination in September 2013.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his military service and that the Veteran's military service did not aggravate his preexisting hearing loss. 
The examiner reasoned that the Veteran's enlistment audiogram dated May 1968 noted that the Veteran had normal to moderate bilateral hearing loss.  The Veteran's separation audiogram dated May 1968 noted that the Veteran had normal bilateral hearing sensitivity.  Current audiological examination revealed the Veteran had moderate to profound sensorineural bilateral hearing loss.  Due to a normal audiogram at the time of separation, the Veteran's hearing loss is less likely than not caused by an event in military service and was not aggravated beyond the normal progression.  
The Veteran was previously examined in February 2011. The examiner opined that the Veteran's hearing loss was at least as likely as not caused by or the result of military noise exposure.  The basis for the examiner's opinion was that the Veteran was exposed to very loud noises in service and reported that he was not exposed to loud noises recreationally.  

The Board has carefully considered this information, but finds the September 2013 examination report more probative, since it corresponds to the known facts.  Although the 2011 examiner acknowledges the pre-service presence of hearing loss, she inexplicably ignores this fact when expressing her opinion, and in fact, the opinion she expresses appears irreconcilable with that fact.  In this case, there is scarcely any need for a medical opinion since the question is whether hearing loss was aggravated during service and with the availability of the STRs showing no hearing loss complaints and specific hearing test results showing no worsening of the condition, it would be difficult to reasonably conclude hearing loss was aggravated by service.  

Under the forgoing circumstances, a basis upon which to establish service connection for bilateral hearing loss has not been presented.   

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Total Disability Rating Disability Based on Individual Unemployability (TDIU)

A TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU. See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19

In the instant case, the Veteran is service connected for PTSD rated as 50 percent and tinnitus rated as 10 percent.  These ratings combine to 60 percent, and the Veteran has no other service connected disabilities.  Therefore, the Veteran does not have a combined rating of at least 70 percent for consideration of TDIU under 
38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to be eligible for extra-schedular TDIU. In this regard, the evidence shows that service connected disabilities do not preclude the Veteran from securing and following a substantially gainful occupation.  

The Veteran reported that he was last employed in 1999 as a rigger hanging movie screens and curtains.  See July 2016 Hearing Transcript.  The Veteran indicated that he stopped working because he got injured at work and was receiving worker's compensation.  The evidence also indicated that the Veteran was in a car accident in December 2009 injuring his neck and knee, which resulted in difficulty driving.  See April 2011 Medical Opinion.  

In an April 2011 medical opinion, the evaluating physician opined that the Veteran's ability to perform physical and sedentary activities of employment are less likely as not caused by or the result of his service-connected PTSD.  In addition, the Veteran reported that he participated in a work therapy program at a VA facility and was able to report every day and work for a small wage through 2015, when he moved out of the area.  He reported that this program helped him cope with his PTSD symptoms.  See July 2016 Hearing Transcript.  

The evidence plainly fails to show that the Veteran's service-connected disabilities prevent him from working, and non-service-connected disabilities may not be a consideration when determining eligibility for a TDIU.  While the Board is sympathetic to the limitations the Veteran faces, the Board is prevented from considering these disabilities as a factor leading to unemployability.  Accordingly, referral of the TDIU issue for extra-schedular consideration is not indicated. 


ORDER

Service connection for bilateral hearing loss is denied. 

Entitlement to a total disability rating based on individual unemployability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


